DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
an underwater structure (claims 17 and 30)
a fiber-coated material (claims 17 and 30)
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17 (line 2), the limitation “the underwater surface” (emphasis added) lacks proper antecedent basis, thereby rendering the claim indefinite.
In claim 17 (line 2), the limitation “a structures” (plural) renders the claim indefinite. It is not sufficiently clear if it is same or different from the structure set forth in the preceding line of the claim.
In claim 18, the limitation “hull of a (self-)movable or moving vessel” (emphasis added) renders the claim indefinite. It is not sufficiently clear whether or not the limitation within the parentheses is a part of the claim.
In claim 18, the limitation “static structures such as offshore wind monopiles and off-shore rigs” (emphasis added) renders the claim indefinite for using a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation. In the present instance, the claim recites the broad recitation “static structures”, and then also recites “offshore wind monopiles and off-shore rigs” which is the narrower statement of the range/limitation. 
In claim 22, the limitation “thickness-to-length ratio (based on average fiber length and average fiber thickness) at or below 0.05” (emphasis added) renders the claim indefinite. It is unclear whether or not the limitation within the parentheses is a part of the claim.



In claim 24, the limitation “the fiber flock density is between 3 and 25%” renders the claim indefinite. A percentage of what? It is not sufficiently clear what does this percentage signifies or how it has been calculated. 
In claim 32, the limitation “thickness-to-length ratio (based on average fiber length and average fiber thickness) at or below 0.05” (emphasis added) renders the claim indefinite. It is not sufficiently clear whether or not the limitation within the parentheses is a part of the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Breur (US 8,278,226 B2).
Breur discloses a fiber-coated material on the underwater surface of a movable or moving nautical structure (col. 2, lines 56-67; and col. 3, lines 1-5), wherein the material comprises or consists of fibers having a length of at least 3.0 mm and a thickness at least 50 µm (see abstract). The average fiber thickness can be 60 µm, which is within the range of 5 - 80 µm required by claim 30 (see col. 3, lines 30-32). It is noted that the preamble limitation “for reducing residual drag” is an intended use limitation and therefore does not carry patentable weight. 


Although Breur discloses the length, it does not expressly disclose such being an average. However, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the fibers with a uniform length of 3.0 mm for efficiency. With such an arrangement in place, the average fiber length would fall within the range of 0.3 - 4.0 mm, as required by claim 30. 
Re claim 31, the average fiber length is in the range of 0.5 and 3 mm. 
Re claim 32, the fibers have a thickness-to-length ratio is at or below 0.05 (see col. 3, lines 49-53). 
Re claim 33, the fibers have a thickness-to-length ratio of at least 0.005 (see col. 3, lines 49-53). 

Claims 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over Breur (US 8,278,226 B2), as modified above, and further in view of DE 19704207 A1 (‘207).
Breur, as modified above, discloses a fiber-coated material on the underwater surface of a movable or moving nautical structure, wherein the material comprises or consists of fibers having an average length of at least 3.0 mm and an average thickness at least 50 µm.
	Breur however does not disclose using the fiber-coated material for reducing residual drag of a structure immersed in water.
	DE ‘207 discloses a fiber-coated material on an underwater surface of a movable or moving nautical structure for reducing overall drag in the water. The material comprises fibers [6] that can be electrically charged, but in its basic form, the material can also be used without using electric charge (see ¶0029 in the attached English translation).
	Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to use the fiber-coated material of Breur for reducing drag on the underwater surfaces, as taught by DE ‘207. Such a modification would have reduced the overall drag, including the residual/form drag on the underwater surfaces. Having such an arrangement would have made the fiber-coated material of Breur more versatile, improved the propulsive efficiency, and increased the fouling resistance of the submerged structures. 
Re claim 18, the underwater surface of structures of modified Breur is the hull of a moving vessel, or the underwater part of static structures such as offshore wind monopiles and off-shore rigs (col. 2, lines 56-67; and col. 3, lines 1-5). 
Re claim 19, any reduction in drag would result in a reduction of fuel consumption of a nautical vessel passing through water. 
Re claim 20, the average fiber length is in the range of 0.5 and 3.5 mm. 
Re claim 21, the average fiber thickness is between 5 and 75 µm.
Re claim 22, the fibers have a thickness-to-length ratio is at or below 0.05 (see col. 3, lines 49-53). 
Re claim 23, the fibers have a thickness-to-length ratio of at least 0.005 (see col. 3, lines 49-53). 
	Re claim 24, as best understood, with number of fibers being less than 40 fibers per square mm of material (see abstract), the fiber flock density would fall between 3 and 25%.
Re claim 25, at least 5% of the submerged surface of the vessel is covered by said fiber-coated material (col. 3, lines 3-5). 
Re claim 26, the fibers are synthetic fiber material and are selected from polyester, polyamide, polyethylene, polypropylene, polyacrylate, polysiloxane, fluoropolymer and combinations thereof (col. 3, lines 9-20). 
Re claim 27, due to its antifouling property, the fibers would provide ease of cleaning of deposits. 
Re claim 28, the fibers have an average fiber length of at least 1 mm. 
Re claim 29, the material of modified Breur would reduce overall drag of a nautical vessel passing through water.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,830,261 (Castillo et al.) shows fibrillar structures to reduce drag on hydrodynamic surfaces
US 7,318,619 (Munro et al.) discloses a use of fibers for reducing drag on boat hulls (Fig 12)
US 7,059,662 (Drews) discloses using fibers for reducing drag on boats
US 2,322,632 (Harper) shows fibers for reducing drag
US 1,909,186 (Lougheed) shows fibers for reducing aerodynamic drag
US 1,903,823 (Lougheed) shows fibers for reducing aerodynamic drag
DE 4,440,105 shows a use of fibers for reducing drag causing eddies

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617